MEMORANDUM *
The district court did not abuse its discretion by admitting evidence of Ramirez’s affiliation with the Vista Home Boys gang in connection with the witness tampering charges against Ramirez. The evidence was relevant to establish a connection between Ramirez’s plans to have witnesses “forget” and the actual threatening visits to the witnesses by other gang members. The court and the government took reasonable steps to minimize any prejudicial effect of the testimony, including: 1) the government offered to stipulate to the gang membership; 2) the trial judge questioned jurors about potential gang biases and dismissed at least one juror on such grounds; 3) the government did not mention gang membership in its opening statement, although defense counsel did and specifically pointed to the lack of connection between the plan and proof; 4) the government did not elicit any testimony regarding specific activities by Ramirez in the gang; 5) the government told the jury in its closing that it would be improper to convict the defendant solely because of his gang membership; and 6) the trial court gave a detailed limiting instruction on the proper use of the gang membership evidence. See United States v. Easter, 66 F.3d 1018, 1020-21 (9th Cir.1995)(no abuse of discretion to admit gang membership evidence where government had offered to stipulate, government did not inquire as to defendants’ specific gang activities, government did not emphasize gang affiliation *454in its closing, district court conducted voir dire on gang bias, and district court gave cautionary instruction on proper use of evidence).
On the facts of this case, the probative value of the gang membership evidence was not “substantially outweighed by the danger of unfair prejudice,” Fed.R.Evid. 403, and the district court did not abuse its discretion by admitting such evidence.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.